In re Carrollton Resources, LLC; Chevron Midcontinent, L.P.; Chevron U.S.A., Inc.; Union Exploration Partners; Union Oil Company of California; — Defendant(s); Applying For Writ of Certiorari and/or Review, Parish of Vermilion, 15th Judicial District Court Div. D, No. 82162; to the Court of Appeal, Third Circuit, No. CW 14-01297.
Granted. The district court did not abuse its discretion in ruling that the jury would be instructed on the application and effect of Act 312. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated. The case is remanded to the district court for further proceedings.
KNOLL, J., recused.